IN THE SUPREME COURT OF TENNESSEE

                          AT NASHVILLE

                                               FILED
                                              December 21, 1998
STATE OF TENNESSEE             )    Appeal
                               )    No. 01-S-01-9709-CR-00187
     Appellee                  )              Cecil W. Crowson
                               )             Appellate Court Clerk
v.                             )    Sumner County
                               )    No. 7994
                               )
BOBBY VINCENT BLACKMON         )    Judgment of the Court
                               )    of Criminal Appeals is
      Appellant                )    Reversed in part,
                               )    Affirmed in part, and
                               )    Remanded for New Trial.




                         JUDGMENT ORDER

           This cause came on to be heard upon briefs, argument

of counsel, and the record on appeal from the Court of Criminal

Appeals.



           Upon consideration whereof, this Court is of the

opinion that under the facts of this case, the record does not

support a waiver of the appellant’s right to a constitutionally

qualified judge, and thus, the judgment of the Court of Criminal

Appeals is reversed.   In addition, there was no double jeopardy

violation in the forfeiture proceeding.



           Costs of appeal are taxed against the State, for which

execution may issue if necessary.



12/21/98